Exhibit 10.2

 

OVERSTOCK.COM, INC.

NON-EMPLOYEE DIRECTORS

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

--------------------------------------------------------------------------------


 

OVERSTOCK.COM, INC.

NON-EMPLOYEE DIRECTORS

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Table of Contents

 

 

 

Page

 

 

 

Article 1 - Definitions

1

 

 

 

1.1

Account

1

1.2

Administrator

1

1.3

Board

1

1.4

Change-in-Control

1

1.5

Code

1

1.6

Compensation

2

1.7

Deferrals

2

1.8

Deferral Election

2

1.9

Director

2

1.10

Effective Date

2

1.11

Eligible Director

2

1.12

Investment Fund

2

1.13

Participant

2

1.14

Plan Sponsor

2

1.15

Plan Year

2

1.16

Retirement

2

1.17

Separation from Service

2

1.18

Trust

2

1.19

Trustee

3

 

 

 

Article 2 - Participation

3

 

 

 

2.1

Commencement of Participation

3

2.2

Loss of Eligible Director Status

3

 

 

 

Article 3 - Contributions

3

 

 

 

3.1

Deferral Elections - General

3

3.2

Time of Election

3

3.3

Distribution Elections

4

3.4

Additional Requirements

4

3.5

Crediting of Contributions

4

 

 

 

Article 4 - Vesting

4

 

 

 

4.1

Vesting of Deferrals

4

 

 

 

Article 5 - Accounts

4

 

 

 

5.1

Accounts

4

5.2

Investments, Gains and Losses

5

 

--------------------------------------------------------------------------------


 

Article 6 - Distributions

5

 

 

 

6.1

Distribution Election

5

6.2

Distributions Upon an In-Service Account Triggering Date

5

6.3

Distributions Upon Retirement

6

6.4

Substantially Equal Annual Installments

6

6.5

Distributions upon Death

6

6.6

Changes to Distribution Elections

6

6.7

Acceleration or Delay in Payments

7

6.8

Unforeseeable Emergency

7

6.9

Domestic Relations Orders

7

6.10

Minimum Distribution

7

6.11

Form of Payment

8

 

 

 

Article 7 - Beneficiaries

8

 

 

 

7.1

Beneficiaries

8

7.2

Lost Beneficiary

8

 

 

 

Article 8 - Funding

8

 

 

 

8.1

Prohibition Against Funding

8

8.2

Deposits in Trust

9

8.3

Withholding of Participant Contributions

9

 

 

 

Article 9 - General Provisions

9

 

 

 

9.1

Administrator

9

9.2

No Assignment

9

9.3

Incompetence

10

9.4

Identity

10

9.5

Expenses

10

9.6

Insolvency

10

9.7

Amendment or Modification

10

9.8

Plan Suspension

11

9.9

Plan Termination

11

9.10

Plan Termination due to a Change-in-Control

11

9.11

Construction

11

9.12

Governing Law

12

9.13

Severability

12

9.14

Headings

12

9.15

Terms

12

 

--------------------------------------------------------------------------------


 

OVERSTOCK.COM, INC.

NON-EMPLOYEE DIRECTORS

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

Overstock.com, Inc., a Delaware corporation, hereby adopts this
Overstock.com, Inc. Non-Employee Directors Nonqualified Deferred Compensation
Plan (the “Plan”) for the benefit of its non-employee members of the Board of
Directors.  It is intended to comply with Internal Revenue Code Section 409A.

 


ARTICLE 1 - DEFINITIONS

 

1.1                               Account

 

The sum of all the bookkeeping sub-accounts as may be established for each
Participant as provided in Section 5.1 hereof.

 

1.2                               Administrator

 

An administrative committee appointed by the Board.  The Plan Administrator
shall serve as the agent for the Plan Sponsor with respect to the Trust.

 

1.3                               Board

 

The Board of Directors of the Plan Sponsor.

 

1.4                               Change-in-Control

 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” of the Plan Sponsor
(which, for purpose of this Section 1.5 shall mean Overstock.com, Inc. but not
any of its affiliates or subsidiaries) shall mean the first to occur of any of
the following:

 

(a)                                  the date that any one person or persons
acting as a group, other than Patrick M. Byrne, Dorothy M. Byrne or John J.
Byrne or an individual or entity that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with Patrick M. Byrne, Dorothy M. Byrne and/or John J. Byrne, acquires ownership
of Plan Sponsor stock constituting more than fifty percent (50%) of the total
voting power of the Plan Sponsor;

 

(b)                                 the date that any one person or persons
acting as a group acquires substantially all of the assets of the Plan Sponsor;
or

 

(c)                                  the date that a majority of members of the
Plan Sponsor’s Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or elections.

 

1.5                               Code

 

The Internal Revenue Code of 1986, as amended.

 

1

--------------------------------------------------------------------------------


 

1.6                               Compensation

 

The Participant’s earned director fee remuneration for serving as a Director, as
defined herein.

 

1.7                               Deferrals

 

The portion of Compensation that a Participant elects to defer in accordance
with Section 3.1 hereof.

 

1.8                               Deferral Election

 

The separate agreement, submitted to the Administrator, by which an Eligible
Director agrees to participate in the Plan and make Deferrals thereto for a Plan
Year.

 

1.9                               Director

 

Any person serving on the Board.

 

1.10                        Effective Date

 

January 1, 2010.

 

1.11                        Eligible Director

 

Each non-employee member of the Board.

 

1.12                        Investment Fund

 

Each investment(s) which serves as a means to measure value, increases or
decreases with respect to a Participant’s Accounts.

 

1.13                        Participant

 

An Eligible Director who is a Participant as provided in Article 2.

 

1.14                        Plan Sponsor

 

Overstock.com, Inc.

 

1.15                        Plan Year

 

Calendar year.

 

1.16                        Retirement

 

Retirement shall mean a Participant’s Separation from Service from the Board of
Directors.

 

1.17                        Separation from Service

 

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient upon his or her cessation of service as a
member of the Board.

 

1.18                        Trust


 

The agreement between the Plan Sponsor and the Trustee, under which the assets
of the Plan are held, administered and managed.

 

2

--------------------------------------------------------------------------------


 

1.19                        Trustee

 

U.S. Bank National Association or such other successor that shall become Trustee
pursuant to the terms of the Trust.

 


ARTICLE 2 - PARTICIPATION


 

2.1                               Commencement of Participation

 

Each Eligible Director shall become a Participant as of the date on which his or
her Deferral Election first becomes effective.

 

2.2                               Loss of Eligible Director Status

 

A Participant who is no longer an Eligible Director shall not be permitted to
submit a Deferral Election and all Deferrals for such Participant shall cease as
of the end of the Plan Year in which such Participant is determined to no longer
be an Eligible Director.  Amounts credited to the Account of a Participant who
is no longer an Eligible Director shall continue to be held pursuant to the
terms of the Plan and shall be distributed as provided in Article 6.

 


ARTICLE 3 - CONTRIBUTIONS


 


3.1                               DEFERRAL ELECTIONS - GENERAL


 

A Participant’s Deferral Election for a Plan Year is irrevocable for that
applicable Plan Year; provided, however that a Deferral Election for a Plan Year
may be canceled if required under Section 6.8 (Unforeseeable Emergency) of this
Plan.  Such amounts deferred under the Plan shall not be made available to such
Participant, except as provided in Article 6, and shall reduce such
Participant’s Compensation from the Plan Sponsor in accordance with the
provisions of the applicable Deferral Election; provided, however, that all such
amounts shall be subject to the rights of the general creditors of the Plan
Sponsor as provided in Article 8.  The Deferral Election, in addition to the
requirements set forth below, must designate: (i) the amount of Compensation to
be deferred, (ii) the time of the distribution, and (iii) the form of the
distribution.

 


3.2                               TIME OF ELECTION

 

A Deferral Election shall be void if it is not made in a timely manner as
follows:

 

(a)                                  A Deferral Election with respect to any
Compensation must be submitted to the Administrator before the beginning of the
calendar year during which the amount to be deferred will be earned.  As of
December 31 of each calendar year, said Deferral Election is irrevocable for the
calendar year to which it relates.

 

(b)                                 Notwithstanding the foregoing and in the
discretion of the Plan Sponsor, in a year in which an Eligible Director is first
eligible to participate, and provided that such Eligible Director is not
eligible to participate in any other similar account balance arrangement subject
to Code Section 409A, such Deferral Election may be submitted within thirty (30)
days after the date on which the Eligible Director is first eligible to
participate, and such Deferral

 

3

--------------------------------------------------------------------------------


 

Election shall apply to Compensation to be paid for services to be performed
during the remainder of the calendar year after such election is made.

 


3.3                               DISTRIBUTION ELECTIONS

 

At the time a Participant makes a Deferral Election, he or she must also elect
the time and form of the distribution by establishing one or more In-Service
Account(s) or Retirement Account(s) as provided in Sections 5.1 and 6.1.  If the
Participant fails to properly designate the time and form of a distribution, the
Participant’s Account shall be designated as a Retirement Account and shall be
paid in a lump sum.

 


3.4                               ADDITIONAL REQUIREMENTS

 

The Deferral Election, subject to the limitations set forth in Sections 3.1 and
3.2 hereof, shall comply with the following additional requirements, or as
otherwise required by the Administrator in its sole discretion:

 

(a)                                  Deferrals may be made in whole percentages
or stated dollar amounts with such limitations as determined by the
Administrator.

 

(b)                                 The maximum amount that may be deferred each
Plan Year is one-hundred percent (100%) of the Participant’s Compensation.

 

(c)                                  The distribution year for an In-Service
Account must be at least two (2) Plan Years subsequent to the Plan Year in which
the Participant first establishes the In-Service subaccount to be credited with
contributions.

 


3.5                               CREDITING OF CONTRIBUTIONS

 

Deferrals shall be credited to a Participant’s Account, and if applicable
transferred to the Trust, at such time as the Plan Sponsor shall determine.

 


ARTICLE 4 - VESTING


 


4.1                               VESTING OF DEFERRALS

 

A Participant shall be one-hundred percent (100%) vested in his or her Account
attributable to Deferrals and any earnings or losses on the investment of such
Deferrals.

 


ARTICLE 5 - ACCOUNTS


 


5.1                               ACCOUNTS

 

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant.  The Administrator shall also establish sub-accounts as
provided in subsection (a) and (b), below, as elected by the Participant
pursuant to Article 3.  A Participant may have a maximum of ten
(10) sub-accounts at any time.

 

(a)                                  A Participant may establish one or more
Retirement Account(s) (“Retirement sub-accounts”) by designating as such on the
Participant’s Deferral Election.  Each Participant’s Retirement sub-account
shall be credited with Deferrals (as specified in the

 

4

--------------------------------------------------------------------------------


 

Participant’s Deferral Election) and the Participant’s allocable share of any
earnings or losses on the foregoing.

 

(b)                                 A Participant may establish one or more
In-Service Accounts (“In-Service sub-accounts”) by designating as such in the
Participant’s Deferral Election the year in which payment shall be made.  Each
Participant’s In-Service sub-account shall be credited with Deferrals (as
specified in the Participant’s Deferral Election) and the Participant’s
allocable share of any earnings or losses on the foregoing.

 


5.2                               INVESTMENTS, GAINS AND LOSSES

 

(a)                                  A Participant may direct that his or her
Retirement sub-accounts and or In-Service sub-accounts established pursuant to
Section 5.1 may be valued as if they were invested in one or more Investment
Funds as selected by the Plan Sponsor in multiples of one percent (1%).  The
Plan Sponsor may from time to time, at the discretion of the Administrator,
change the Investment Funds for purposes of this Plan.

 

(b)                                 The Administrator shall adjust the amounts
credited to each Participant’s Account to reflect Deferrals, investment
experience, distributions and any other appropriate adjustments.  Such
adjustments shall be made as frequently as is administratively feasible.

 

(c)                                  A Participant may change his or her
selection of Investment Funds no more than six (6) times each Plan Year with
respect to his or her Account or sub-accounts by filing a new election in
accordance with procedures established by the Administrator.  An election shall
be effective as soon as administratively feasible following the date the change
is submitted on a form prescribed by the Administrator.

 

(d)                                 Notwithstanding the Participant’s ability to
designate the Investment Fund in which his or her deferred Compensation shall be
deemed invested, the Plan Sponsor shall have no obligation to invest any funds
in accordance with the Participant’s election.  Participants’ Accounts shall
merely be bookkeeping entries on the Plan Sponsor’s books, and no Participant
shall obtain any property right or interest in any Investment Fund.

 


ARTICLE 6 - DISTRIBUTIONS


 


6.1                               DISTRIBUTION ELECTION

 

Each Participant shall designate in his or her Deferral Election the form and
timing of his or her distribution by indicating the type of sub-account as
described under Section 5.1, and by designating the form in which payments shall
be made from the choices available under Section 6.2 and 6.3 hereof. 
Notwithstanding anything to the contrary contained herein provided, no
acceleration of the time or schedule of payments under the Plan shall occur
except as permitted under this Plan, Code Section 409A and the regulations
thereunder.

 


6.2                               DISTRIBUTIONS UPON AN IN-SERVICE ACCOUNT
TRIGGERING DATE


 

In-Service sub-account distributions shall begin as soon as administratively
feasible but no later than ninety (90) days following January 1 of the calendar
year designated by the

 

5

--------------------------------------------------------------------------------


 

Participant on a properly submitted Deferral Election, and are payable in either
a lump-sum payment or substantially equal annual installments, as described in
Section 6.4 below, over a period of up to ten (10) years as elected by the
Participant in his or her Deferral Election.  If the Participant fails to
properly designate the form of the distribution, the sub-account shall be paid
in a lump-sum payment.

 


6.3                               DISTRIBUTIONS UPON RETIREMENT

 

If the Participant has a Separation from Service, the Participant’s Retirement
sub-account(s) shall be distributed as soon as administratively feasible but no
later than ninety (90) days following Participant’s Retirement, provided that
the Participant shall have no right to designate the taxable year of the
payment.  Distribution shall be made either in a lump-sum payment or in
substantially equal annual installments, as defined in Section 6.4 below, over a
period of up to ten (10) years as elected by the Participant.  If the
Participant fails to properly designate the form of the distribution, the
sub-account shall be paid in a lump-sum payment.  If a Participant has any
In-Service sub-accounts at the time of his or her Retirement, said sub-accounts
shall not be distributed at Retirement; rather they shall be distributed
according to the Participant’s Deferral Election as it applies to that
sub-account.

 


6.4                               SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS

 

(a)                                  The amount of the substantially equal
payments shall be determined by multiplying the Participant’s Account or
sub-account by a fraction, the denominator of which in the first year of payment
equals the number of years over which benefits are to be paid, and the numerator
of which is one (1).  The amounts of the payments for each succeeding year shall
be determined by multiplying the Participant’s Account or sub-account as of the
applicable anniversary of the payout by a fraction, the denominator of which
equals the number of remaining years over which benefits are to be paid, and the
numerator of which is one (1). Installment payments made pursuant to this
Section 6.4 shall be made as soon as administratively feasible but no later than
ninety (90) days following the distribution event and each anniversary of the
distribution event, provided that the Participant shall have no right to
designate the taxable year of any payment.

 

(b)                                 For purposes of the Plan pursuant to Code
Section 409A and regulations thereunder, a series of annual installments from a
particular subaccount shall be considered a single payment.

 


6.5                               DISTRIBUTIONS UPON DEATH

 

Upon the death of a Participant, all amounts credited to his or her Account
shall be paid, as soon as administratively feasible but no later than ninety
(90) days following Participant’s date of death, to his or her beneficiary or
beneficiaries, as determined under Article 7 hereof, in a lump sum, provided
that the beneficiary or beneficiaries shall have no right to designate the
taxable year of the payment.

 


6.6                               CHANGES TO DISTRIBUTION ELECTIONS

 

A Participant will be permitted to elect to change the form or timing of the
distribution of the balance of his or her one or more sub-accounts within his or
her Account to the extent

 

6

--------------------------------------------------------------------------------


 

permitted and in accordance with the requirements of Code Section 409A(a)(4)(C),
including the requirement that (i) a redeferral election may not take effect
until at least twelve (12) months after such election is filed with the Plan
Sponsor, (ii) an election to further defer a distribution (other than a
distribution upon death or an unforeseeable emergency) must result in the first
distribution subject to the election being made at least five (5) years after
the previously elected date of distribution, and (iii) any redeferral election
affecting a distribution at a fixed date must be filed with the Plan Sponsor at
least twelve (12) months before the first scheduled payment under the previous
fixed date distribution election.  Once a sub-account begins distribution, no
such changes to distributions shall be permitted.

 


6.7                               ACCELERATION OR DELAY IN PAYMENTS

 

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations
Section 1.409A-2(b)(7).

 


6.8                               UNFORESEEABLE EMERGENCY

 

The Administrator may permit an early distribution of part or all of any
deferred amounts; provided, however, that such distribution shall be made only
if the Administrator, in its sole discretion, determines that the Participant,
or the Participant’s beneficiary, has experienced an Unforeseeable Emergency. 
An Unforeseeable Emergency is defined as a severe financial hardship resulting
from an illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or a dependent (as defined in Code Section 152(a)) of
the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  If an Unforeseeable Emergency is
determined to exist, a distribution may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).  Upon a distribution to a Participant under this
Section 6.10, the Participant’s Deferrals shall cease and no further Deferrals
shall be made for such Participant for the remainder of the Plan Year and for
the immediately succeeding Plan Year.

 


6.9                               DOMESTIC RELATIONS ORDERS

 

The Administrator may permit the acceleration of the time or schedule of a
payment under the Plan to an individual other than a Participant as may be
necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)).

 


6.10                        MINIMUM DISTRIBUTION

 

Notwithstanding any provision to the contrary, if the balance of a Participant’s
Account at the time of a distribution event or at the time of a scheduled
installment payment does not exceed $15,000 (or, if less, the applicable dollar
amount under Code Section 402(g)), then the Participant shall be paid his or her
Account as a single lump sum, provided that the distribution

 

7

--------------------------------------------------------------------------------


 

results in the termination and liquidation of the Participant’s entire interest
in the Plan, including all agreements, methods, programs or other arrangements
with respect to which deferrals of compensation are treated as having been
deferred under a single plan under the plan aggregation rules of Code
Section 409A and regulations thereunder.

 


6.11                        FORM OF PAYMENT

 

All distributions shall be made in the form of cash.

 


ARTICLE 7 - BENEFICIARIES


 


7.1                               BENEFICIARIES

 

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
under the Plan.  Such designation shall be made in a form prescribed by the
Administrator.  Each Participant may at any time and from time to time, change
any previous beneficiary designation, without notice to or consent of any
previously designated beneficiary, by amending his or her previous designation
in a form prescribed by the Administrator.  If the beneficiary does not survive
the Participant (or is otherwise unavailable to receive payment), or if no
beneficiary is validly designated then the amounts payable under this Plan shall
be paid to the Participant’s estate.  If more than one person is the beneficiary
of a deceased Participant, each such person shall receive a pro rata share of
any death benefit payable unless otherwise designated in the applicable form. 
If a beneficiary who is receiving benefits dies, all benefits that were payable
to such beneficiary shall then be payable to the estate of that beneficiary.

 


7.2                               LOST BENEFICIARY

 

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.  If a Participant or beneficiary cannot be located by the
Administrator exercising due diligence, then, in its sole discretion, the
Administrator may presume that the Participant or beneficiary is deceased for
purposes of the Plan and all unpaid amounts (net of due diligence expenses) owed
to the Participant or beneficiary shall be paid accordingly or, if a beneficiary
cannot be so located, then such amounts may be forfeited.  Any such presumption
of death shall be final, conclusive and binding on all parties.

 


ARTICLE 8 - FUNDING


 


8.1                               PROHIBITION AGAINST FUNDING

 

Should any investment be acquired in connection with the liabilities assumed
under this Plan, it is expressly understood and agreed that the Participants and
beneficiaries shall not have any right with respect to, or claim against, such
assets nor shall any such purchase be construed to create a trust of any kind or
a fiduciary relationship between the Plan Sponsor and the Participants, their
beneficiaries or any other person.  Any such assets shall be and remain a part
of the general, unpledged, unrestricted assets of the Plan Sponsor, subject to
the claims of its general creditors.  It is the express intention of the parties
hereto that this arrangement shall be unfunded for tax purposes.  Each
Participant and beneficiary shall be required to look to the

 

8

--------------------------------------------------------------------------------


 

provisions of this Plan and to the Plan Sponsor itself for enforcement of any
and all benefits due under this Plan, and to the extent any such person acquires
a right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Plan Sponsor.  The Plan
Sponsor or the Trust shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.

 


8.2                               DEPOSITS IN TRUST

 

Notwithstanding Section 8.1, or any other provision of this Plan to the
contrary, the Plan Sponsor may deposit into the Trust any amounts it deems
appropriate to pay the benefits under this Plan.  The amounts so deposited may
include all contributions made pursuant to a Deferral Election by a Participant.

 


8.3                               WITHHOLDING OF PARTICIPANT CONTRIBUTIONS

 

The Administrator is authorized to make any and all necessary arrangements with
the Plan Sponsor in order to withhold the Participant’s Deferrals under
Section 3.1 hereof from his or her Compensation.  The Administrator shall
determine the amount and timing of such withholding.

 


ARTICLE 9 - GENERAL PROVISIONS


 


9.1                               ADMINISTRATOR

 

(a)                                  The Administrator is expressly empowered to
limit the amount of Compensation that may be deferred; to deposit amounts into
the Trust in accordance with Section 8.2 hereof; to interpret the Plan, and to
determine all questions arising in the administration, interpretation and
application of the Plan; to employ actuaries, accountants, counsel, and other
persons it deems necessary in connection with the administration of the Plan; to
request any information from the Plan Sponsor it deems necessary to determine
whether the Plan Sponsor would be considered insolvent or subject to a
proceeding in bankruptcy; and to take all other necessary and proper actions to
fulfill its duties as Administrator.

 

(b)                                 The Administrator shall not be liable for
any actions by it hereunder, unless due to its own negligence, willful
misconduct or lack of good faith.

 

(c)                                  The Administrator shall be indemnified and
saved harmless by the Plan Sponsor from and against all personal liability to
which it may be subject by reason of any act done or omitted to be done in its
official capacity as Administrator in good faith in the administration of the
Plan and Trust, including all expenses reasonably incurred in its defense in the
event the Plan Sponsor fails to provide such defense upon the request of the
Administrator.  The Administrator is relieved of all responsibility in
connection with its duties hereunder to the fullest extent permitted by law,
short of breach of duty to the beneficiaries.

 


9.2                               NO ASSIGNMENT

 

Benefits or payments under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and

 

9

--------------------------------------------------------------------------------


 

any attempt to so anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish the same shall not be valid, nor shall any such
benefit or payment be in any way liable for or subject to the debts, contracts,
liabilities, engagement or torts of any Participant or beneficiary, or any other
person entitled to such benefit or payment pursuant to the terms of this Plan,
except to such extent as may be required by law.  If any Participant or
beneficiary or any other person entitled to a benefit or payment pursuant to the
terms of this Plan becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish any benefit or payment
under this Plan, in whole or in part, or if any attempt is made to subject any
such benefit or payment, in whole or in part, to the debts, contracts,
liabilities, engagements or torts of the Participant or beneficiary or any other
person entitled to any such benefit or payment pursuant to the terms of this
Plan, then such benefit or payment, in the discretion of the Administrator,
shall cease and terminate with respect to such Participant or beneficiary, or
any other such person.

 


9.3                               INCOMPETENCE

 

If the Administrator determines that any person to whom a benefit is payable
under this Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another for his or her benefit without responsibility of
the Administrator or the Plan Sponsor to see to the application of such
payments.  Any payment made pursuant to such power shall, as to such payment,
operate as a complete discharge of the Plan Sponsor, the Administrator and the
Trustee.

 


9.4                               IDENTITY

 

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is obtained. 
The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law.  Any expenses incurred by the Plan
Sponsor, Administrator, and Trust incident to such proceeding or litigation
shall be charged against the Account of the affected Participant.

 


9.5                               EXPENSES

 

All expenses incurred in the administration of the Plan whether incurred by the
Plan Sponsor or the Plan shall be paid by the Plan Sponsor.

 


9.6                               INSOLVENCY

 

Should the Plan Sponsor be considered insolvent (as defined by the Trust), the
Plan Sponsor, through its Board and chief executive officer, shall give
immediate written notice of such to the Administrator of the Plan and the
Trustee.  Upon receipt of such notice, the Administrator or Trustee shall cease
to make any payments to Participants or their beneficiaries and shall hold any
and all assets attributable to the Plan Sponsor for the benefit of the general
creditors of the Plan Sponsor.

 


9.7                               AMENDMENT OR MODIFICATION

 

The Plan Sponsor may, at any time, in its sole discretion, amend or modify the
Plan in whole or in part, except that no such amendment or modification shall
have any retroactive effect

 

10

--------------------------------------------------------------------------------


 

to reduce any amounts allocated to a Participant’s Accounts, and provided that
such amendment or modification complies with Code Section 409A and related
regulations thereunder.

 


9.8                               PLAN SUSPENSION

 

The Plan Sponsor further reserves the right to suspend the Plan in whole or in
part, except that no such suspension shall have any retroactive effect to reduce
any amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time and in such manner as determined under the terms of
the Plan immediately prior to suspension as if the Plan had not been suspended.

 


9.9                               PLAN TERMINATION

 

The Plan Sponsor further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that any distribution in connection with such termination complies
with Code Section 409A and related regulations thereunder:

 

(a)                                  The Plan Sponsor, in its sole discretion,
may terminate the Plan and distribute all vested Participants’ Accounts no
earlier than twelve (12) calendar months from the date of the Plan termination
and no later than twenty-four (24) calendar months from the date of the Plan
termination, provided however that all other similar arrangements are also
terminated by the Plan Sponsor for any affected Participant and no other similar
arrangements are adopted by the Plan Sponsor for any affected Participant within
a three (3) year period from the date of termination; or

 

(b)                                 The Plan Sponsor may decide, in its sole
discretion, to terminate the Plan in the event of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court, provided
that the Participants vested Account balances are distributed to Participants
and are included in the Participants’ gross income in the latest of:  (i) the
calendar year in which the termination occurs; (ii) the calendar year in which
the amounts deferred are no longer subject to a substantial risk of forfeiture;
or (iii) the first calendar year in which payment is administratively
practicable.

 


9.10                        PLAN TERMINATION DUE TO A CHANGE-IN-CONTROL

 

The Plan Sponsor may decide, in its discretion, to terminate the Plan in the
event of a Change-in-Control and distribute all vested Participants’ Account
balances no earlier than thirty (30) days prior to the Change-in-Control and no
later than twelve (12) months after the effective date of the Change-in-Control,
provided however that the Plan Sponsor terminates all other similar arrangements
for any affected Participant.

 


9.11                        CONSTRUCTION

 

All questions of interpretation, construction or application arising under or
concerning the terms of this Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons.

 

11

--------------------------------------------------------------------------------


 


9.12                        GOVERNING LAW

 

This Plan shall be governed by, construed and administered in accordance with
the applicable provisions of Code Section 409A, and any other applicable federal
law, provided, however, that to the extent not preempted by federal law this
Plan shall be governed by, construed and administered under the laws of the
State of Utah other than its laws respecting choice of law.

 


9.13                        SEVERABILITY

 

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provision of this Plan and this
Plan shall be construed and enforced as if such provision had not been included
therein.

 


9.14                        HEADINGS

 

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan nor in any way shall they affect this Plan or
the construction of any provision thereof.

 


9.15                        TERMS

 

Capitalized terms shall have meanings as defined herein.  Singular nouns shall
be read as plural, masculine pronouns shall be read as feminine, and vice versa,
as appropriate.

 

IN WITNESS WHEREOF, Overstock.com, Inc. has caused this instrument to be
executed by its duly authorized officer, effective as of this 11th day of
December, 2009.

 

 

Overstock.com, Inc.

 

 

 

 

By:

/s/ Jonathan E. Johnson

 

 

 

 

Title:

President

 

ATTEST:

 

 

By:

/s/ Stephen J. Chesnut

 

 

 

Title:

Senior Vice President, Finance

 

12

--------------------------------------------------------------------------------